Title: To Thomas Jefferson from Anonymous, 31 December 1825
From: Anonymous
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Chemical Apparatus essential to a well furnished Labratory & Lecture Room.Knights improved table furnace$30.Forge Bellows, tubes, blow pipes &c.40*Small blast furnace for table10.*Sand heat furnaces to be set on brick work16.*Bellows table with Lamp & blow pipe25.Copper still, & Ressigeratory20Apparatus for Potassium10*Still for Flouric Acid10.Two wrought Iron Retorts15Two Cast iron ditto6.*Leaden Retort & bottles5.Jointed & flexible conducting tubes,12.*Ganometer of Japanned tin, with cocks, tubes &c}35.Gasholder with blow pipe15Hydropneumatic Cistern30.Mercurial trough of stone7Small pneumatic Cistern6.Apparatus for drying precipitates3Lamp Apparatus20*Hydraulic blowpipe10.Lamp for blowpipes3Laboratory scales & weights15.Iron mortar & pestle6.Iron cones, Crucibles & Ladles6Filtering paper5.Seives of hair, muslin, & wire8.Diamond for writing on glass5*Glazier’s Diamond7Files, Rasps, Knives, Scissors, Nippers, Plyers, hammers &c20Magnets10Tongs (various)10Cylinders of different metals2.Crucibles, Capsules, muffles &c12.Evaporating dishes, Vaserns &c10Bladders, with cocks & adjustments20.Metallic Buds for shewing the transmission of heat8.*Exhausting & condensing syringes6*Figures of Crystals12Galvanic Apparatus—from 50 tr150Polished Reflectors with stands15Brass apparatus for experiments with hydrogen4Earthen Retorts, tubes & funnels9.Wedgewood Mortars7*Porcelain spoons & strainers2*Agate mortar & pestle10.Chemicals (Reagents & preparations)25.Compound or Oxyhydrogen blowpipe16Wire & foil of platina, gold & silver10.Quicksilver for Bath (pneumatic)75Articles of Glass.Mercurial & spirit thermometers40Air thermometers15Woolf’s Appparatus8Eudiometers15Graduated Measures5*Nooth’s Apparatus20Air Jars25Hydrometers12*Hygrometers6Cryophorus3Dropping tubes2Glass tubesseveral bts.5Flasks5Retorts & Receivers35.*Syphons4Jars of various kinds for solutions10.Funnels4Test glasses3Adopters2*Two necked bottles4Alembic5*Separators—& heat funnels5*Glass dishes3Stopperd bottles & Vials15Spirit lamp2Gas bottles with signioid tubes5.*Volter’s inflammable Air lamp20.Water Hammer3. glasses4Pneumatic fire pump5Electrical Apparatus necessary in a laboratory20$1123* = 190. D
                        
                    